In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00113-CR
                                                ______________________________
 
 
                                     GARY DALE POTTER,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                                  On Appeal from the County Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 57477
 
                                                                           
                       
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Gary Dale
Potter, appellant, has filed with the county clerk a notice that he no longer
wishes to pursue his appeal.  The clerk
has forwarded that notice to us. 
Therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.2(a).
            
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          July
19, 2011   
Date Decided:             July
20, 2011
 
Do Not Publish